               Case 20-30262-lkg       Doc 48        Filed 05/06/20   Page 1 of 43




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


IN RE                                            )        IN PROCEEDINGS UNDER
                                                 )        CHAPTER 11
STREBOR SPECIALTIES, LLC                         )
                                                 )        CASE NO. 20-30262
                          Debtor.                )


Rachelle Antcliff, As Personal Representative   )
of the Estate of Gary Steven Antcliff,          )
Deceased,                                       )
                                                )
        Movant,                                 )
                                                )
vs.                                             )
                                                )
STREBOR SPECIALTIES, LLC,                       )
                                                )
        Respondent.                             )


 MOTION OF RACHELLE ANTCLIFF, AS PERSONAL REPRESENTATIVE OF THE
  ESTATE OF GARY STEVEN ANTCLIFF, DECEASED, FOR RELIEF FROM THE
                         AUTOMATIC STAY

        COMES NOW Movant Rachelle Antcliff, as Personal Representative of the Estate of Gary

Steven Antcliff, Deceased, (“Movant”), by and through her attorneys, and moves this Honorable

Court for the entry of an Order lifting or modifying the automatic stay imposed by 11 U.S.C. §

362(a) (the “Automatic Stay”) pursuant to 11 U.S.C. § 362(d)(1), FED. R. BANKR. P. 4001, and

LOCAL BANKR. R. L.R. 4001-1. In support thereof, Movant respectfully states as follows:

                  SUMMARY OF GROUNDS FOR REQUESTED RELIEF

        1.     On or about March 10, 2020 (the “Petition Date”), Strebor Specialties, LLC

(“Defendant-Debtor”), filed a Voluntary Petition under Chapter 11 of Title 11 of the United States



                                           Page 1 of 9
                                           20-30262
               Case 20-30262-lkg         Doc 48     Filed 05/06/20      Page 2 of 43




Code (the “Bankruptcy Code”) with the United States Bankruptcy Court for the Southern District

of Illinois (the “Bankruptcy Court”).

        2.     On August 27, 2018, Movant filed her Complaint (the “Complaint”) in a certain

state court cause of action for personal injury against Strebor Specialties, LLC (“Defendant-

Debtor”, Custom Blending and Packaging of St. Louis, LLC, and Dale Horne in the Circuit Court,

Twentieth Judicial Circuit, St. Clair County, Illinois (the “State Court”), in the case styled

Rachelle Antcliff, as Personal Representative of the Estate of Gary Steven Antcliff, Deceased,

Plaintiff vs. Custom Blending, et. al Defendants, bearing Case No. 16-L-11 (the “Civil Suit”). A

true and accurate copy of the Complaint in the Civil Suit has been attached hereto as Exhibit A

and is incorporated herein by this reference.

        3.     Movant’s Civil Suit asserts that Defendant-Debtor acted negligently by: (1) failing

to manufacture its SBS Sealer in a way that did not cause harm to Gary Steven Antcliff, deceased,

and others when they knew or should have known that such was necessary to prevent harm; (2)

failing to design the SBS Sealer product in a way that did not cause harm to Gary Steven Antcliff,

deceased, and others when they knew that such was necessary to prevent harm; and (3) failing to

adequate warn Gary Steven Antcliff and others of the lethal nature of the SBS Sealer product when

they knew or should have known that such was necessary to prevent harm. Movant further alleges

that as a direct and proximate result of these foregoing acts or omissions, Gary Steven Antcliff was

caused to sustain severe pain and suffering, incur medical expenses, and ultimately, to die. Thee

Civil Suit also asserts causes of action premised in strict products liability in that Defendant-Debtor

released its product, the SBS Sealer, in a defective and unreasonably dangerous condition

        4.     Movant was appointed as Personal Representative of the Estate of Gary Steven

Antcliff.

                                             Page 2 of 9
                                             20-30262
                   Case 20-30262-lkg           Doc 48      Filed 05/06/20       Page 3 of 43




           5.       The Civil Suit is pending jury trial.

           6.      Civil Suit defendants, Defendant-Debtor, Custom Blending and Packaging of St.

Louis, LLC, and Dale Horne, have filed a Third-Party Complaint against Aldon Corporation and

Donald T. Schapper which is also pending jury trial. A true and accurate copy of the Third-Party

Complaint in the Civil Suit has been attached hereto as Exhibit B and is incorporated by this

reference.

           7.      The filing of Defendant-Debtor’s Voluntary Petition under Chapter 11 of the

Bankruptcy Code effectively stayed prosecution of Movant’s cause of action in the Civil Suit.

            8.     Movant requests that the automatic stay be lifted, or otherwise modified, to allow

Movant to pursue her cause of action in the Civil Suit to determine the amount of Movant’s claim

in the Civil Suit. Movant also requests that the automatic stay be lifted, or otherwise modified, to

allow Civil Suit defendants and third-party plaintiffs, Defendant-Debtor, Custom Blending and

Packaging of St. Louis, LLC, and Dale Horne, to reduce their claims, if any, to judgment against

Aldon Corporation and Donald T. Schapper in the Civil Suit.

            9.     The Movant will not seek the enforcement of any judgment against the Defendant-

Debtor, without further order of this Court.

            10.    To be clear, if the automatic stay is lifted or modified to allow Movant to proceed

with the Civil Suit, then Movant’s Claim1 relating to judgment in the Civil Suit, if any, against

Defendant-Debtor shall first be limited to recovery under Defendant-Debtor’s applicable insurance

policy and/or policies, to the extent said policies exist. However, to the extent that Defendant-

Debtor is self-insured and/or to the extent that any recovery in the Civil Suit is in excess of any

existing insurance policy and/or policies limits, said self-insured liability and/or excess recovery


1
    On May 6, 2020, Movant filed a Proof of Claim as to the Defendant-Debtor.
                                                    Page 3 of 9
                                                    20-30262
                 Case 20-30262-lkg       Doc 48     Filed 05/06/20      Page 4 of 43




shall be filed as an amended Claim against the Defendant-Debtor’s bankruptcy estate

(“Bankruptcy Estate”).

             11. Section 362(d) of the Bankruptcy Code requires relief from the automatic stay, “by

terminating, annulling, modifying or conditioning such stay . . . for cause.” See 11 U.S.C. §

362(d)(1).

         12.     Good cause exists to allow Movant to proceed with her Civil Suit against

Defendant-Debtor and its co-defendants to allow Movant to determine the amount of her claim in

the Civil Suit and to establish her rights, if any, to the proceeds of any insurance policy or policies.

                                  JURISDICTION AND VENUE

         13.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper in this Court pursuant to 28 U.S.C. § 1409. This is a core proceeding

under 28 U.S.C. § 157(b). The statutory predicates for the relief sought are sections 105(a) and

362 of the Bankruptcy Code.

                                            ARGUMENT

         14.     Section 362(d)(1) of the Bankruptcy Code authorizes this Court to grant relief from

the automatic stay “[o]n request of a party in interest . . . for cause, including the lack of adequate

protection of an interest in property of such party in interest.” 11 U.S.C. § 362(d)(1).

         15.     “The Bankruptcy Code does not provide additional factors for courts to consider,

nor does it define cause” In re Webster Place Ath. Club, LLC, 2019 Bankr. LEXIS 1863 (Bankr.

N.D. Ill. 2019) (internal quotation marks omitted).

         16.     Though the Bankruptcy Code does not provide specific factors for courts to

consider when determining whether cause exists, the Seventh Circuit has articulated three factors

that are most often considered in deciding whether it is appropriate to lift the automatic stay,

                                             Page 4 of 9
                                             20-30262
                Case 20-30262-lkg        Doc 48      Filed 05/06/20      Page 5 of 43




allowing litigants to pursue litigation against debtors in another forum. These factors include (1)

whether prejudice to the debtor or debtor’s estate will result by continuing the litigation, (2)

whether the hardship of the non-debtor party outweighs the hardship of the debtor should the

automatic stay remain in place, and (3) whether the moving party has a probability of prevailing

on the merits should the stay be lifted. In re Fernstrom Storage & Van Co., 938 F.2d 731, 735

(7th Cir. 1991).

          17.   The three aforementioned factors (the “Fernstrom” Factors”) are assessed by

bankruptcy courts within the Seventh Circuit on a case-by-case basis to determine whether “cause”

exists for relief from the automatic stay. See, e.g., In re Webster Place, 2019 Bankr. LEXIS 1863

at *11.

          18.      The first Fernstrom Factor, assessing whether prejudice to the Defendant Debtor

or its estate will result by allowing the Civil Suit to proceed, weighs strongly in favor of Movant.

As previously stipulated, there is little to no risk to Defendant Debtor or its estate given that

Movant has conditioned initial recovery in the Civil Suit to any available insurance proceeds, with

a resulting amended claim being limited to the amount of the judgment not satisfied by the

insurance coverage, to the extent such coverage exists.

          19.   The second Fernstrom Factor, assessing whether the hardship to Movant outweighs

the hardship to the Defendant Debtors that would result in allowing the Civil Suit to proceed,

similarly weighs strongly in favor of Movant. Movant would likely suffer significant hardship

should the automatic stay remain in place with respect to the prosecution of her Civil Suit. As

noted by the court in In re Todd Shipyards. 92 B.R. 600, 603 (Bankr. D.N.J. 1988), “courts have

regarded the opportunity to litigate the issue of liability as a significant right which cannot be easily

set aside, even where pre-petition causes of action are involved.” Should the stay remain in place

                                              Page 5 of 9
                                              20-30262
                Case 20-30262-lkg        Doc 48     Filed 05/06/20      Page 6 of 43




in this matter, Movant will likely have to wait an inordinately long time to prosecute her claim.

This wait may effectively deny Movant an opportunity to litigate her claims given the risk of aging

evidence, loss of witnesses, and crowded court dockets. See In re Brock Laundry Machine Co., 37

B.R. 564, 566 (Bankr. N.D. Ohio 1984).

          20.   The third and final Fernstrom Factor, assessing Movant’s likelihood of success on

the merits in the Civil Suit if the automatic stay is lifted in this matter similarly weighs in favor of

Movant.

          21.   Movant’s claims against Defendant-Debtor are each based upon either the doctrine

of negligence or strict products liability.

          22.   Movant’s causes of action premised in negligence assert that Defendant-Debtor

acted negligently by: (1) failing to manufacture its SBS Sealer in a way that did not cause harm to

Gary Steven Antcliff, deceased, and others when they knew or should have known that such was

necessary to prevent harm; (2) failing to design the SBS Sealer product in a way that did not cause

harm to Gary Steven Antcliff, deceased, and others when they knew that such was necessary to

prevent harm; and (3) failing to adequate warn Gary Steven Antcliff and others of the lethal nature

of the SBS Sealer product when they knew or should have known that such was necessary to

prevent harm. Movant further alleges that as a direct and proximate result of these foregoing acts

or omissions, Gary Steven Antcliff was caused to sustain severe pain and suffering, incur medical

expenses, and ultimately, to die.

          23.   Movant’s causes of action premised in strict products liability assert that

Defendant-Debtor released its product, the SBS Sealer, in a defective and unreasonably dangerous

condition in the following ways: (1) the SBS Sealer contained a manufacturing flaw which made

it lethal to end users and others; (2) the SBS Sealer was defectively designed in such a way that

                                              Page 6 of 9
                                              20-30262
                Case 20-30262-lkg        Doc 48     Filed 05/06/20      Page 7 of 43




made it lethal to end users and others; and (3) the SBS Sealer did not contain adequate warnings

to Gary Steven Antcliff, deceased, and others of the risks and dangers associated with the product’s

use. Movant further alleges that as a direct and proximate result of these foregoing acts or

omissions, Gary Steven Antcliff was caused to sustain severe pain and suffering, incur medical

expenses, and ultimately, to die.

          24.   The aforementioned allegations from Movant’s Complaint in the Civil Suit satisfy

the common law elements of actions premised in negligence and strict products liability, and are

readily proven by Movant in this case. Thus, Movant has a high likelihood of success on the merits

in the Civil Suit.

          25.   In the case at bar, Movant submits that there is sufficient cause for the Court to lift

or otherwise modify the automatic stay so that Movant may proceed to prosecute her Civil Suit in

the State Court. The Fernstrom factors demonstrate that (1) there is little to no risk of prejudice to

Defendant Debtor or its estates if the automatic stay is to be lifted in this case; (2) the hardship to

Movant in maintaining the automatic stay substantially outweighs any hardship the Defendant

Debtor may face if the automatic stay is to be lifted; and (3) Movant will likely prevail on her

claims against Defendant-Debtor in the Civil Suit.

          26.   Based on the foregoing, Movant submits that cause exists to lift or modify the

automatic stay.

        WHEREFORE, the premises considered, Movant Rachelle Antcliff, as Personal

Representative of the Estate of Gary Steven Antcliff, Deceased, prays this Court enter an Order

granting relief as follows:




                                             Page 7 of 9
                                             20-30262
             Case 20-30262-lkg       Doc 48        Filed 05/06/20    Page 8 of 43




      a.     Granting Movant relief from the automatic stay provisions of 11 U.S.C. § 362(a) to

             prosecute any claims that she may have against Defendant-Debtor and its co-

             defendants in the Civil Suit;

      b.     Lifting or modifying the stay to allow the Civil Suit third-party plaintiffs, Custom

             Blending and Packaging of St. Louis, LLC, Strebor Specialities, LLC, and Dale

             Horne to reduce their claim, if any, to judgment against Aldon Corporation and

             Donald T. Schapper in the Civil Suit;

      c.     Authorizing the State Court to conduct such hearings or other proceedings as may

             be necessary in the Civil Suit;

      d.     Limiting Movant’s Claim against Debtor and the Bankruptcy Estate to the recovery,

             if any, under Defendant-Debtor’s applicable insurance policies, with any additional

             recovery not covered by insurance proceeds to be filed as an amended Claim by

             Movant against the Bankruptcy Estate; and

      e.     For such other and further relief as this Court deems just and proper.

Dated: May 6, 2020

                                               Respectfully submitted,

                                               GOLDENBERG HELLER & ANTOGNOLI, P.C.

                                               By:/s/ Joel A. Kunin, Esq.
                                                   Joel A. Kunin
                                                   2227 South State Route 157
                                                   Edwardsville, IL 62025
                                                   Telephone: 618.656.5150
                                                   Facsimile: 618.656.6230
                                                   Email: jkunin@ghalaw.com

                                                  Attorneys for Rachelle Antcliff, as Personal
                                                  Representative of the Estate of Gary Steven
                                                  Antcliff, Deceased

                                             Page 8 of 9
                                             20-30262
               Case 20-30262-lkg       Doc 48     Filed 05/06/20     Page 9 of 43




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing motion and notice attached
thereto was forwarded by first-class mail, postage prepaid on this 6th day of May, 2020, to:

       Strebor Specialties LLC
       P.O. Box 62
       Dupo, IL 62239

       Steven M. Wallace
       Silver Lake Group Ltd.
       6 Ginger Creek Village Drive
       Glen Carbon, IL 62034

         The foregoing motion and notice attached thereto was electronically filed with the United
States Bankruptcy Court, Southern District of Illinois, and that copies were sent electronically on
this 6th day of May, 2020 to all attorneys of record.

                                                     /s/ Joel A. Kunin




                                           Page 9 of 9
                                           20-30262
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 10 of 43




                                                              EXHIBIT
                                                                A
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 11 of 43
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 12 of 43
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 13 of 43
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 14 of 43
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 15 of 43
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 16 of 43
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 17 of 43
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 18 of 43
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 19 of 43
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 20 of 43
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 21 of 43
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 22 of 43
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 23 of 43
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 24 of 43
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 25 of 43
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 26 of 43
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 27 of 43
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 28 of 43
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 29 of 43
                  Case 20-30262-lkg      Doc 48    Filed 05/06/20     Page 30 of 43


                                     IN THE CIRCUIT COURT
                                 TWENTIETH JUDICIAL CIRCUIT
                                  ST. CLAIR COUNTY, ILLINOIS

  RACHELLE ANTCLIFF, as Personal                    )
  Representative of the                             )
  Estate of Gary Steven Antcliff, deceased,         )
                                                    )
             Plaintiff,                             )
                                                    )       Cause No. 18-L-0563
  v.                                                )
                                                    )       JURY TRIAL DEMANDED
  CUSTOM BLENDING AND PACKAG-                       )
  ING OF ST. LOUIS, LLC, STREBOR                    )
                                                    )
  SPECIALTIES, LLC, AND DALE
                                                    )
  HORNE,                                            )
                                                    )
             Defendants.                            )
                                                    )
                                                    )
  CUSTOM BLENDING AND PACKAG-                       )
  ING OF ST. LOUIS, LLC, STREBOR                    )
  SPECIALTIES, LLC, AND DALE                        )
  HORNE,                                            )
                                                    )
             Defendants/Third-Party Plaintiffs,     )
                                                    )
  v.                                                )
                                                    )
  ALDON CORPORATION,                                )
                                                    )
  Serve: Donald T. Schapper                         )
         Registered Agent                           )
         485 Haskill Creek Road                     )
         Whitefish, Montana, 59937                  )
                                                    )
  and                                               )
                                                    )
  DONALD T. SCHAPPER, Individually                  )
                                                    )
  Serve: Donald T. Schapper                         )
         485 Haskill Creek Road                     )
         Whitefish, Montana, 59937                  )
                                                    )
             Third-Party Defendants.                )



                                             Page 1 of 14              Cause No. 18-L-0563
11146641.7
                                                                                        EXHIBIT B
               Case 20-30262-lkg         Doc 48         Filed 05/06/20   Page 31 of 43


        DEFENDANTS/THIRD-PARTY PLAINTIFFS’ THIRD-PARTY COMPLAINT
            AGAINST ALDON CORPORATION AND DONALD SCHAPPER

         COME NOW Defendants/Third Party Plaintiffs Custom Blending and Packaging of St.

Louis, LLC (“Custom Blending”); Strebor Specialties, LLC (“Strebor”); and Dale Horne

(“Horne”) (collectively, “Defendants/Third-Party Plaintiffs”), by and through their attorneys,

Sandberg Phoenix & von Gontard P.C., and for their Third-Party Complaint for Contribution and

Indemnity against Aldon Corporation (“Aldon”) and Donald Schapper (“Schapper”), state as fol-

lows:

                                Allegations Common to All Counts

         1.     On August 27, 2018, plaintiff Rachelle Antcliff, personally and as Personal Rep-

resentative of the Estate of decedent Gary Steven Antcliff (“Steve Antcliff”), filed her Complaint

against these Defendants seeking damages. A copy of Plaintiff’s Complaint is attached as Exhib-

it A.

         2.     These Defendants — Custom Blending and Packaging of St. Louis, LLC, Strebor

Specialties, LLC and Dale Horne — are alleged to have manufactured and blended Third-Party

Defendant Aldon Corporation’s (“Aldon”) S-B-S Sealer product at its facility located in Dupo,

St. Clair, County, Illinois. (See, e.g., Ex. A, ¶ 3.)

         3.     Steve Antcliff allegedly purchased the S-B-S Sealer product from Aldon for use

in a home-improvement project for his basement.

         4.     Steve Antcliff allegedly passed away “as a direct and proximate result” of defects

in the S-B-S Sealer, which allegedly caused his death on August 28, 2016 (the “Incident”). (See,

e.g., Ex. A, ¶ 1, 7.)

         5.     The Complaint presents 12 counts directed against the Defendants/Third-Party

Plaintiffs. The Counts are as follows:

                    a. Wrongful death for strict products liability against Custom Blending;

                                              Page 2 of 14               Cause No. 18-L-0563
11146641.7
               Case 20-30262-lkg         Doc 48     Filed 05/06/20      Page 32 of 43


                   b. Survival Action for strict products liability against Custom Blending;

                   c. Wrongful death for negligence against Custom Blending;

                   d. Survival Action for negligence against Custom Blending;

                   e. Wrongful death for strict products liability against Strebor;

                   f. Survival Action for strict products liability against Strebor;

                   g. Wrongful death for negligence against Strebor;

                   h. Survival Action for negligence against Strebor;

                   i. Wrongful death for strict products liability against Horne;

                   j. Survival Action for strict products liability against Horne;

                   k. Wrongful death for negligence against Horne; and

                   l. Survival Action for negligence against Horne.

          6.   These Defendants/Third-Party Plaintiffs have denied — and continue to deny —

liability to Plaintiff for all acts alleged in Plaintiff’s Complaint.

          7.   Upon information and belief, Aldon was a corporation organized under the laws

of the State of Nevada with a principal place of business in the State of Montana.

          8.   Upon information and belief, Third-Party Defendant Donald Schapper (“Schap-

per”) is a shareholder and owner of Aldon and a resident of the City of Whitefish, State of Mon-

tana.

          9.   The Court has specific personal jurisdiction over Aldon and Schapper under Illi-

nois’ long-arm statute for reasons including but not limited to: Aldon and Schapper transacted

business within this State via its orders, contracts, and/or business with Custom Blending and/or

Strebor; additionally, Aldon and Schapper, through the same orders, contracts, and/or business

engaged in order, contracts, and business substantially connected with this State. 735 ILCS 5/2-

209(a).


                                             Page 3 of 14               Cause No. 18-L-0563
11146641.7
              Case 20-30262-lkg        Doc 48     Filed 05/06/20      Page 33 of 43


        10.    Venue is proper under the Illinois Joint Tortfeasor Contribution Act, 740 ILCS

100/5, as this third-party complaint is being filed in the pending action or, alternatively, under

the general venue statute, 735 ILCS 5/2-101.

                              Count I — Contribution/Indemnity
                            (Custom Blending v. Aldon & Schapper)

        COMES NOW Defendant/Third-Party Plaintiff Custom Blending & Packaging of St.

Louis, LLC, by its attorneys, Sandberg Phoenix & von Gontard P.C., and for its Third-Party

Complaint for Contribution and Indemnity in Count I against Third-Party Defendants Aldon

Corporation and Donald Schapper, states:

        11.    Custom Blending restates and incorporates by reference the allegations of Para-

graphs 1 through 9, inclusive, as if fully set forth herein as paragraph 11 of Count I.

        12.    Steve Antcliff allegedly purchased the S-B-S Sealer, owned the S-B-S Sealer on

the date of the Incident, and the S-B-S Sealer was being used to seal Steve Antcliff’s basement

bathroom, which he was remodeling on the date of the Incident.

        13.    At the time of the Incident and at all relevant times before, Aldon invented, de-

signed, marketed, shipped, and sold the subject S-B-S Sealer to Steve Antcliff that allegedly

caused Steve Antcliff’s death.

        14.    Custom Blending did not design, prepare packaging or warnings, or prepare spec-

ifications for the S-B-S Sealer; rather, all of those functions such as the formula, specifications,

packaging, and warnings were specifically performed and provided by Aldon. At Aldon’s direc-

tion, Custom Blending assembled and packaged the S-B-S Sealer and then shipped the S-B-S

Sealer to Aldon’s warehouses, where the S-B-S Sealer was later sold by Aldon.

        15.    On or about August 28, 2016, Steve Antcliff was working on refinishing his

basement when the S-B-S Sealer allegedly caused the Incident.



                                            Page 4 of 14               Cause No. 18-L-0563
11146641.7
               Case 20-30262-lkg        Doc 48     Filed 05/06/20    Page 34 of 43


        16.    Allegedly, on or about August 28, 2016, while applying the S-B-S Sealer, Steve

Antcliff died in the Incident.

        17.    At the time of the Incident, Aldon owed legal duties to Steve Antcliff as the in-

ventor, designer, manufacturer, marketer, and/or seller of the S-B-S Sealer, to ensure the S-B-S

Sealer was in a non-defective condition and to adequately warn of the relevant dangers of the S-

B-S Sealer.

        18.    On and/or prior to the time of the Incident, Aldon and Schapper, by and through

its agents, servants, and employees, committed one or more of the following negligent acts

and/or omissions in breach of their duties to Plaintiff:

                   a. failing to use reasonable care in warning Gary Steven Antcliff of the dan-

                        gers of using the S-B-S Sealer in the product’s use;

                   b. failing to design a reasonably safe and non-defective S-B-S Sealer;

                   c. failing to provide adequate specifications, instructions, warnings, packag-

                        ing, or ingredients such that Custom Blending could blend a non-defective

                        S-B-S Sealer product free of manufacturing and design flaws;

                   d. failing to adequately investigate whether the ingredients contained in the

                        S-B-S Sealer’s specifications were reasonably safe for the Sealer’s intend-

                        ed and reasonably foreseeable uses; and

                   e.   otherwise being negligent.

        19.    As a direct and proximate result of one or more of Aldon’s negligent acts and/or

omissions as described herein, Steve Antcliff was allegedly exposed to the S-B-S Sealer and died

as a result of the S-B-S Sealer in the Incident.




                                            Page 5 of 14              Cause No. 18-L-0563
11146641.7
              Case 20-30262-lkg       Doc 48     Filed 05/06/20    Page 35 of 43


        20.    At the time of the Incident, the Illinois Joint Tortfeasor Contribution Act, 740

ILCS 100/0.01, et seq. permitted a suit in contribution, and the Indiana Product Liability Act,

Ind. Code Ann. § 34-20-9-1, permitted a suit for indemnity against Aldon and Schapper.

        21.    By virtue of the circumstances described above, if Custom Blending, is found lia-

ble to Plaintiff in any amount whatsoever, which liability Custom Blending continues to express-

ly deny, then such damages are the direct and proximate result of the negligent acts and/or omis-

sions of Aldon and/or Schapper, described above, for which Custom Blending is entitled to con-

tribution pursuant to the Illinois Joint Tortfeasor Contribution Act and/or indemnity pursuant to

the Indiana Product Liability Act (and applicable common law).

        22.    Schapper, as a shareholder and owner of Aldon, is also personally responsible for

the damages in contribution and/or Indemnity under a piercing-the-corporate-veil theory — Al-

don was undercapitalized, failed to observe corporate formalities, and acted in ways that ignored

the corporate form.

        WHEREFORE, Defendant/Third-Party Plaintiff Custom Blending and Packaging of St.

Louis, LLC, prays that in the event a judgment or verdict is entered against it and in favor of

Plaintiff, that a judgment be entered against Third-Party Defendants Aldon Corporation and

Donald Schapper in an amount equal to their pro rata share of the common tort liability as pro-

vided by the Illinois Joint Tortfeasor Contribution Act or the Indiana Product Liability Act, that

the Court award Custom Blending its costs, and for such other and further relief this Court deems

just and proper.

                             Count II — Contribution/Indemnity
                               (Strebor v. Aldon & Schapper)

        COMES NOW Defendant/Third-Party Plaintiff Strebor Specialties, LLC, by its attorneys,

Sandberg Phoenix & von Gontard P.C., and for its Third-Party Complaint for Contribution and



                                          Page 6 of 14              Cause No. 18-L-0563
11146641.7
                Case 20-30262-lkg       Doc 48     Filed 05/06/20     Page 36 of 43


Indemnity in Count I against Third-Party Defendants Aldon Corporation and Donald Schapper,

states:

          23.   Strebor restates and incorporates by reference the allegations of Paragraphs 1

through 9, inclusive, as if fully set forth herein as paragraph 23.

          24.   Steve Antcliff allegedly purchased the S-B-S Sealer, owned the S-B-S Sealer on

the date of the Incident, and the S-B-S Sealer was being used to seal Steve Antcliff’s basement

bathroom, which he was remodeling on the date of the Incident.

          25.   At the time of the Incident and at all relevant times before, Aldon invented, de-

signed, marketed, shipped, and sold the subject S-B-S Sealer to Steve Antcliff that allegedly

caused Steve Antcliff’s death.

          26.   Strebor did not design, assemble, package, prepare warnings, or invent the S-B-S

Sealer. In fact, Strebor had no involvement in the production of the S-B-S Sealer that allegedly

caused the Incident because it had not yet purchased the assets of the business from Custom

Blending.

          27.   On or about August 28, 2016, Steve Antcliff was working on refinishing his

basement when the S-B-S Sealer allegedly caused the Incident.

          28.   Allegedly, on or about August 28, 2016, while applying the S-B-S Sealer, Steve

Antcliff died in the Incident.

          29.   At the time of the Incident, Aldon owed legal duties to Steve Antcliff as the in-

ventor, designer, manufacturer, marketer, and/or seller of the S-B-S Sealer, to ensure the S-B-S

Sealer was in a non-defective condition and to adequately warn of the relevant dangers of the S-

B-S Sealer.




                                            Page 7 of 14              Cause No. 18-L-0563
11146641.7
               Case 20-30262-lkg        Doc 48     Filed 05/06/20    Page 37 of 43


        30.    On and/or prior to the time of the Incident, Aldon and Schapper, by and through

its agents, servants, and employees, committed one or more of the following negligent acts

and/or omissions in breach of their duties to Plaintiff:

                   a. failing to use reasonable care in warning Gary Steven Antcliff of the dan-

                        gers of using the S-B-S Sealer in the product’s use;

                   b. failing to design a reasonably safe and non-defective S-B-S Sealer;

                   c. failing to provide adequate specifications, instructions, warnings, packag-

                        ing, or ingredients such that Custom Blending could blend a non-defective

                        S-B-S Sealer product free of manufacturing and design flaws;

                   d. failing to adequately investigate whether the ingredients contained in the

                        S-B-S Sealer’s specifications were reasonably safe for the Sealer’s intend-

                        ed and reasonably foreseeable uses; and

                   e.   otherwise being negligent.

        31.    As a direct and proximate result of one or more of Aldon’s negligent acts and/or

omissions as described herein, Steve Antcliff was allegedly exposed to the S-B-S Sealer and died

as a result of the S-B-S Sealer in the Incident.

        32.    At the time of the Incident, the Illinois Joint Tortfeasor Contribution Act, 740

ILCS 100/0.01, et seq. permitted a suit in contribution, and the Indiana Product Liability Act,

Ind. Code Ann. § 34-20-9-1, permitted a suit for indemnity against Aldon and Schapper.

        33.    By virtue of the circumstances described above, if Strebor is found liable to Plain-

tiff in any amount whatsoever, which Strebor continues to expressly deny, then such damages are

the direct and proximate result of the negligent acts and/or omissions of Aldon and/or Schapper,

described above, for which Strebor is entitled to contribution pursuant to the Illinois Joint Tort-




                                            Page 8 of 14              Cause No. 18-L-0563
11146641.7
               Case 20-30262-lkg        Doc 48     Filed 05/06/20     Page 38 of 43


feasor Contribution Act and/or indemnity pursuant to the Indiana Product Liability Act (and ap-

plicable common law).

        34.    Schapper, as a shareholder and owner of Aldon, is also personally responsible for

the damages in contribution and/or Indemnity under a piercing-the-corporate-veil theory — Al-

don was undercapitalized, failed to observe corporate formalities, and acted in ways that ignored

the corporate form.

        WHEREFORE, Defendant/Third-Party Plaintiff Strebor Specialties, LLC, prays that in

the event a judgment or verdict is entered against it and in favor of Plaintiff, that a judgment be

entered against Third-Party Defendants Aldon Corporation and Donald Schapper in an amount

equal to their pro rata share of the common tort liability as provided by the Illinois Joint Tortfea-

sor Contribution Act or the Product Liability Act, that the Court award Strebor its costs, and for

such other and further relief this Court deems just and proper.

                              Count III — Contribution/Indemnity
                                 (Horne v. Aldon & Schapper)

        COMES NOW Defendant/Third-Party Plaintiff Dale Horne, by its attorneys, Sandberg

Phoenix & von Gontard P.C., and for its Third-Party Complaint for Contribution and Indemnity

in Count I against Third-Party Defendants Aldon Corporation and Donald Schapper, states:

        35.    Horne restates and incorporates by reference the allegations of Paragraphs 1

through 9, inclusive, as if fully set forth herein as paragraph 35.

        36.    Steve Antcliff allegedly purchased the S-B-S Sealer, owned the S-B-S Sealer on

the date of the Incident, and the S-B-S Sealer was being used to seal Steve Antcliff’s basement

bathroom, which he was remodeling on the date of the Incident.

        37.    At the time of the Incident and at all relevant times before, Aldon invented, de-

signed, marketed, shipped, and sold the subject S-B-S Sealer to Steve Antcliff that allegedly

caused Steve Antcliff’s death.

                                            Page 9 of 14              Cause No. 18-L-0563
11146641.7
               Case 20-30262-lkg        Doc 48     Filed 05/06/20    Page 39 of 43


        38.    Horne did not design, assemble, package, prepare warnings, or invent the S-B-S

Sealer. Horne is simply a member of Custom Blending.

        39.    On or about August 28, 2016, Steve Antcliff was working on refinishing his

basement when the S-B-S Sealer allegedly caused the Incident.

        40.    Allegedly, on or about August 28, 2016, while applying the S-B-S Sealer, Steve

Antcliff died in the Incident.

        41.    At the time of the Incident, Aldon owed legal duties to Steve Antcliff as the in-

ventor, designer, manufacturer, marketer, and/or seller of the S-B-S Sealer, to ensure the S-B-S

Sealer was in a non-defective condition and to adequately warn of the relevant dangers of the S-

B-S Sealer.

        42.    On and/or prior to the time of the Incident, Aldon and Schapper, by and through

its agents, servants, and employees, committed one or more of the following negligent acts

and/or omissions in breach of their duties to Plaintiff:

                   a. failing to use reasonable care in warning Gary Steven Antcliff of the dan-

                        gers of using the S-B-S Sealer in the product’s use;

                   b. failing to design a reasonably safe and non-defective S-B-S Sealer;

                   c. failing to provide adequate specifications, instructions, warnings, packag-

                        ing, or ingredients such that Custom Blending could blend a non-defective

                        S-B-S Sealer product free of manufacturing design flaws;

                   d. failing to adequately investigate whether the ingredients contained in the

                        S-B-S Sealer’s specifications were reasonably safe for the Sealer’s intend-

                        ed and reasonably foreseeable uses; and

                   e.   otherwise being negligent.




                                           Page 10 of 14              Cause No. 18-L-0563
11146641.7
               Case 20-30262-lkg        Doc 48     Filed 05/06/20   Page 40 of 43


        43.    As a direct and proximate result of one or more of Aldon’s negligent acts and/or

omissions as described herein, Steve Antcliff was allegedly exposed to the S-B-S Sealer and died

as a result of the S-B-S Sealer in the Incident.

        44.    At the time of the Incident, the Illinois Joint Tortfeasor Contribution Act, 740

ILCS 100/0.01, et seq. permitted a suit in contribution, and the Indiana Product Liability Act,

Ind. Code Ann. § 34-20-9-1, permitted a suit for indemnity against Aldon and Schapper.

        45.    By virtue of the circumstances described above, if Custom Blending, is found lia-

ble to Plaintiff in any amount whatsoever, which liability Custom Blending continues to express-

ly deny, then such damages are the direct and proximate result of the negligent acts and/or omis-

sions of Aldon and/or Schapper, described above, for which Custom Blending is entitled to con-

tribution pursuant to the Illinois Joint Tortfeasor Contribution Act and/or indemnity pursuant to

the Indiana Product Liability Act (and applicable common law).

        46.    Schapper, as a shareholder and owner of Aldon, is also personally responsible for

the damages in contribution and/or Indemnity under a piercing-the-corporate-veil theory — Al-

don was undercapitalized, failed to observe corporate formalities, and acted in ways that ignored

the corporate form.

        WHEREFORE, Defendant/Third-Party Plaintiff Dale Horne prays that in the event a

judgment or verdict is entered against him and in favor of Plaintiff, that a judgment be entered

against Third-Party Defendants Aldon Corporation and Donald Schapper in an amount equal to

their pro rata share of the common tort liability as provided by the Illinois Joint Tortfeasor Con-

tribution Act or the Indiana Product Liability Act, that the Court award Horne his costs, and for

such other and further relief this Court deems just and proper.

                  DEFENDANTS/THIRD-PARTY PLAINTIFFS DEMAND
                          TRIAL BY JURY OF TWELVE



                                           Page 11 of 14             Cause No. 18-L-0563
11146641.7
               Case 20-30262-lkg       Doc 48   Filed 05/06/20    Page 41 of 43



                                             SANDBERG PHOENIX & von GONTARD P.C.


                                       By:   /s/ Mary Anne Mellow
                                             Mary Anne Mellow, #6184050
                                             Zachary S. Merkle, #6322707
                                             600 Washington Avenue - 15th Floor
                                             St. Louis, MO 63101-1313
                                             314-231-3332
                                             314-241-7604 (Fax)
                                             mmellow@sandbergphoenix.com
                                             zmerkle@sandbergphoenix.com

                                             Attorneys for Defendants/Third-Party Plaintiffs
                                             Custom Blending and Packaging of St. Louis, LLC,
                                             Strebor Specialties, LLC, and Dale Horne


                                    Certificate of Service


       The undersigned certifies that a copy of the foregoing was filed electronically with the
Clerk of the Court utilizing Odyssey eFileIL, and a copy of the foregoing was sent by United
States mail, postage pre-paid, this 9th day of April 2019 to the following counsel of record:

Ann E. Callis
Goldenberg, Heller & Antognoli, P.C.
2227 South State Rouge 157
Edwardsville, IL 62025

Gregory L. Shevlin
Cook, Bartholomew, Shevlin & Cook, LLP
12 West Lincoln Street
Belleville, IL 62230

Attorneys for Plaintiff



                                             /s/ Mary Anne Mellow




                                         Page 12 of 14              Cause No. 18-L-0563
11146641.7
Case 20-30262-lkg   Doc 48   Filed 05/06/20   Page 42 of 43
              Case 20-30262-lkg       Doc 48   Filed 05/06/20        Page 43 of 43


STATE OF ILLINOIS            )
                             ) ss
COUNTY OF ST. CLAIR          )

        The Undersigned Third Party Plaintiff, in accordance with Supreme Court Rule 222(b),
states that the total amount of damages sought in this Third-Party Complaint case exceeds
$50,000.



                                           Otto Roberts, Jr., on behalf of
                                           Strebor Specialties, LLC

Subscribed and sworn before me this   3 fd day of.                    2019.




                                               "OFFICIAL SEAL"
                                                 MARY B HOLLOWAY
                                             Notary Public, State of Illinois
                                           My commission Expires 6/10/2021




                                         Page 14 of 14                Cause No. 18-L-0563
11146641.7
